Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IV, claims1-2, 5-7, 11-17, 19 and 21 in the reply filed on 4/29/22 is acknowledged.  In the response, Applicant states that the claims are being elected with traverse; however; no reasons or argument for the traversal has been presented, and the traversal is therefore not found persuasive.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which claim 2 depends, requires a headset including a first eartube terminating in a first earpiece and a second eartube terminating in a second earpiece, and flexible acoustic tubing having a first tubing segment connected to the headset (24).  Claim 2 then requires wherein the first tubing segment is branched and includes a distal end connectable to the second tubing segment, a first proximal end connected to the first eartube and a second proximal end connected to the second eartube.  Claim 2 appears to be eliminating the headset of claim 1 and replacing it with a branched tube portion of the first tubing segment, as the branched first tubing segment is directly connected to the earpieces without the headset of claim 1.  If Applicant is intending the headset portion of claim 1 to be made from a branched first tubing section, the claims should definitively reflect that, as it is unclear how the headset is being employed in claim 2, when the branched first tubing segment of claim 2 appears to be used in place of the headset established in claim 1.  Further clarification/amendment is necessary.   

Claim Objections
Claim 19 is objected to because of the following informalities:  While there is no technical error with respect to claim 19 in its current form, claim 19 appears as though it is intended to depend from claim 17 (previously claim 16 prior to renumbering), not claim 16 as currently presented.  This assertion by the Examiner is due to the renumbering of claims 14-21 in the amendment dated 4/29/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stivers (2019/0298297).
	With respect to Claim 1, Stivers teaches a stethoscope (Figures 1-5, #20), comprising: a headset (24) including a first eartube terminating in a first earpiece (one of #28) and a second eartube terminating in a second earpiece (other of #28); a chestpiece (22) having a diaphragm; and flexible acoustic tubing (30/32) having a first tubing segment (32/24) connected to the headset (24) and a second tubing segment (30) connected to the chestpiece (22), wherein the first tubing segment (32/24) is manually disconnectable (Figure 2) from the second tubing segment (30), and wherein the first tubing segment (32/24) is manually connectable (Figure 1) to the second tubing segment (30) to align and seal the first and second tubing segments (32/30) and form an acoustic passageway extending from the chestpiece (22) through the first (32/24) and second (30) tubing segments and the first and second eartubes (clearly seen) to the first and second earpieces (each of #28).  
	With respect to Claim 2, Stivers teaches wherein the first tubing segment (32/24) is branched and includes a distal end (38) connectable to the second tubing segment (30), a first proximal end connected to the first eartube and a second proximal end connected to the second eartube.  It is noted that the branched section #24 of the first tube (32/24), forming the headset includes a one piece design, and the first and second proximal ends and the beginning of their respective ear tubes to which they are connected could be located at any point along the left/right branches of the headset. The claim language does not preclude a one piece design 
	With respect to Claim 5, Stivers teaches wherein the first tubing segment (32) includes a first connector component (could be interior lumen surface #54 of tube #32 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #42 or Figure 4, #66 or Figure 5, #82) and the second tubing segment (30) includes a second connector component (could be interior lumen surface #54 of tube #30 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #46 or Figure 4, #64 or Figure 5, #86), wherein the acoustic passageway extends through the first connector component (could be interior lumen surface #54 of tube #32 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #42 or Figure 4, #66 or Figure 5, #82) and the second connector component (could be interior lumen surface #54 of tube #30 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #46 or Figure 4, #64 or Figure 5, #86), and wherein the first connector component (could be interior lumen surface #54 of tube #32 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #42 or Figure 4, #66 or Figure 5, #82) is manually connectable to, and manually disconnectable from, the second connector component (could be interior lumen surface #54 of tube #30 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #46 or Figure 4, #64 or Figure 5, #86).  
	With respect to Claim 6, Stivers teaches wherein the first connector component (Figure 3, #42 or Figure 4, #66 or Figure 5, #82) is a first fitting secured to a distal end (38) of the first tubing segment (32), and wherein the second connector component (Figure 3, #46 or Figure 4, #64 or Figure 5, #86) is a second fitting secured to a proximal end (36) of the second tubing segment (30).  
	With respect to Claim 11, Stivers teaches wherein the first connector component (Figure 3, #42 or Figure 4, #66 or Figure 5, #82) is a first press-to- connect fitting secured to a distal end (38) of the first tubing segment (32), and wherein the second connector component (Figure 3, #46 or Figure 4, #64 or Figure 5, #86) is a second press-to-connect fitting secured to a proximal end (36) of the second tubing segment (30).  
	With respect to Claim 12, Stivers teaches wherein the first press-to-connect fitting (Figure 3, #42 or Figure 5, #82) has a barbed stem (50) that is securely received into the distal end (38) of the first tubing segment (32), and wherein the second press-to-connect fitting (Figure 3, #46 or Figure 5, #86) has a barbed stem (50) that is securely received into the proximal end (36) of the second tubing segment (30).  
	With respect to Claim 13, Stivers teaches wherein the first connector component (Figure 3, #42 or Figure 5, #82) includes a stem that is adhesively secured ([0017]) to a distal end (38) of the first tubing segment (32), and wherein the second connector component (Figure 3, #46 or Figure 5, #86) is adhesively secured ([0017]) to a proximal end (36) of the second tubing segment (30).  
	With respect to Claim 14, Stivers teaches wherein the headset (24) forms a generally circular collar for hanging around a user's neck when the second segment (30) has been disconnected from the first segment (32).  
	With respect to Claim 17, Stivers teaches a replacement component for a stethoscope (Figures 1-5, #20), comprising: flexible acoustic tubing (26) having a first tubing segment (32) connectable to a headset (24) of the stethoscope (20) and a second tubing segment (30) connectable to a chestpiece (22) of the stethoscope (20), wherein the first tubing segment (32) is manually disconnectable (Figure 2) from the second tubing segment (30), and wherein the first tubing segment (32) is manually connectable (Figure 1) to the second tubing segment (32) to align and seal the first and second tubing segments (32/30) and form an acoustic passageway extending through the first and second tubing segments (32/30).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stivers (2019/0298297).
	With respect to Claim 7, Stivers is relied upon for the reasons and disclosures set forth above.  Stivers further teaches wherein the first fitting includes a male luer fitting (66) ([0020]).  Stivers fails to teach wherein the second fitting includes a female luer fitting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the second fitting includes a female luer fitting, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Stivers.
	With respect to Claim 16, Stivers is relied upon for the reasons and disclosures set forth above.  Stivers further teaches flexible acoustic tubing (36/30/32).  Stivers fails to teach wherein the flexible acoustic tubing is made with neoprene, silicone and/or polyvinylchloride.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the flexible acoustic tubing is made with neoprene, silicone and/or polyvinylchloride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	
With respect to Claim 19, Stivers teaches wherein the first tubing segment (32) includes a first connector component (could be interior lumen surface #54 of tube #32 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #42 or Figure 4, #66 or Figure 5, #82) and the second tubing segment (30) includes a second connector component (could be interior lumen surface #54 of tube #30 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #46 or Figure 4, #64 or Figure 5, #86), wherein the acoustic passageway extends through the first connector component (could be interior lumen surface #54 of tube #32 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #42 or Figure 4, #66 or Figure 5, #82) and the second connector component (could be interior lumen surface #54 of tube #30 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #46 or Figure 4, #64 or Figure 5, #86), and wherein the first connector component (could be interior lumen surface #54 of tube #32 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #42 or Figure 4, #66 or Figure 5, #82) is manually connectable to, and manually disconnectable from, the second connector component (could be interior lumen surface #54 of tube #30 for attaching the coupler #34/60/80, or coupler sections - Figure 3, #46 or Figure 4, #64 or Figure 5, #86).  
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stivers (2019/0298297) in view of Messina (2018/0200396).
	With respect to Claim 15, Stivers is relied upon for the reasons and disclosures set forth above.  Stivers further teaches wherein the chestpiece (22) remains attached to the second segment (30) when the second segment (30) has been disconnected from the first segment (32).  Stivers fails to teach wherein the chestpiece includes a magnet that enables to chestpiece to be secured to a metal structure when the second segment has been disconnected from the first segment.  
	Messina teaches wherein it is known to wherein provide a stethoscope chestpiece (Figure 6) that includes a magnet (2) that enables to chestpiece to be secured to a metal structure (Figures 1A-1B, #12) when the second segment (Stivers, #30, when combined) has been disconnected from the first segment (Stivers, #32, when combined), for the purpose of allowing the chestpiece to magnetically attach to a sterilization device (1) so as to sterilize the stethoscope chestpiece.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Stivers, with the apparatus of Messina so as to allow the chestpiece to magnetically attach to a sterilization device (1) so as to sterilize the stethoscope chestpiece.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (6,484,918) in view of Stivers (2019/0298297).
	With respect to Claim 21, Lefebvre teaches a kit (Figure 2-6 and 8-9), comprising: a cradle (10) having a back wall (50) for securing to a flat vertical surface (defined by wall, not shown in Figure 2 – Col. 2, Lines 38-45), an open top (clearly seen), and a slot (38) extending down a center of a front wall (46/48) and along a bottom wall (defined by bottom wall area surrounding opening #42) at least partially toward the back wall of the cradle (10), wherein the cradle (10) is sized to receive a chestpiece (40) having a stem (not shown, but inherent in order to connect to tube #44) and connected acoustic tubing segment (44), and wherein the cradle allows the stem and the acoustic tubing segment (44) to extend through the slot (38/42) and hang downwardly from the cradle (10); and a stethoscope comprising: a headset including a first eartube terminating in a first earpiece and a second eartube terminating in a second earpiece (headset component unlabeled, but clearly seen); a chestpiece (40) having a diaphragm.
	Lefebvre fails to teach the stethoscope comprising flexible acoustic tubing having a first tubing segment connected to the headset and a second tubing segment connected to the chestpiece, wherein the first tubing segment is manually disconnectable from the second tubing segment, and wherein the first tubing segment is manually connectable to the second tubing segment to align and seal the first and second tubing segments and form an acoustic passageway extending from the chestpiece through the first and second tubing segments and the first and second eartubes to the first and second earpieces.
	Stivers teaches a stethoscope comprising flexible acoustic tubing (30/32) having a first tubing segment (32/24) connected to the headset (24) and a second tubing segment (30) connected to the chestpiece (22), wherein the first tubing segment (32/24) is manually disconnectable (Figure 2) from the second tubing segment (30), and wherein the first tubing segment (32/24) is manually connectable (Figure 1) to the second tubing segment (30) to align and seal the first and second tubing segments (32/30) and form an acoustic passageway extending from the chestpiece (22) through the first (32/24) and second (30) tubing segments and the first and second eartubes (clearly seen) to the first and second earpieces (each of #28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lefebvre, with the apparatus of Stivers so as to provide a breakaway stethoscope that will separate into two or more pieces when forcefully pulled on or forcefully wrapped around a doctor’s, nurse’s, or technician’s throat to prevent injury or death (See Stivers, [0001]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to stethoscope acoustic tubing that is disconnectable into separate segments are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837